DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “implant unit” in claim 1; “a driving part” in claims 2 and 13; “a first location adjusting unit” in claim 4; “a second location adjusting unit” in claim 4; “controller” in claim 4, “a buffering member” in claims 6 and 13; “connection member” in claim 8.  It is noted that the term “controller” is given no context and it is unclear whether to controller is 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
claim 1, applicant claims “an implant unit configured to pass through the nozzle to implant an embedded follicle into target skin”.  [0014] discloses the implant unit as comprising a housing, a hollow needle having a slit, and a buffering member.  As indicated above, “a buffering member” is interpreted under 35 U.S.C. 112(f) for claim 6.  By being disclosed as a part of the implant unit and claimed as part of the implant unit in claim 6, the buffering member is inherently part of claim 1, and claim 1 must consider the interpretation of “a buffering member” in the claim analysis.  The buffering member is identified as element 123 and is disclosed as causing the needle to return to its original position in [0063], but no further description is given for the buffering member.  One having ordinary skill in the art may interpret the element 123 as a spring, a shape memory wire, an inflatable balloon, or another feature entirely, but any interpretation would be a mere assumption.  One cannot reasonably conclude any particular structure for the buffering member, and thus, cannot reasonably conclude any particular structure for the implant unit.  Therefore, claim 1 fails the written description test.
	Claims 2-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for depending from claim 1.
	In claim 2, applicant claims “a driving part configured to drive and control the cartridge and the push rod”.  [0046] discloses the driving part as comprising “a first location adjusting unit 151, a second location adjusting unit 152, and a controller 153”.  As indicated above, each of “a first location adjusting unit”, “a second location adjusting unit”, and “a controller” are being interpreted under 35 U.S.C. 112(f) for claim 4.  By being disclosed as comprising the driving part and claimed as part of the driving part in claim 4, the features are inherently part of claim 2, and claim 2 must consider the interpretation of each limitation in the claim analysis.  Applicant does not describe any structures associated with any of a first location adjusting unit, a second location adjusting unit, or a controller.  Fig. 2 illustrates each of the features as simply a black box with the limitation written in the box.  One having ordinary skill in the art cannot reasonably conclude the structures intended to correspond with the limitations of a first location adjusting unit, a second location adjusting unit, or a controller, and thus, cannot reasonably conclude any particular structure for the driving part.  Therefore, claim 2 fails the written description requirement.
Claims 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for depending from claim 2.
	In claim 4, applicant claims the driving part includes a first location adjusting unit, a second location adjusting unit, and a controller.  As indicated above, each of the limitations is being interpreted under 35 U.S.C. 112(f), and as described in relation to claim 2, each of the limitations is failed to be adequately described in the original disclosure.  Therefore, claim 4 fails the written description requirement.
Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for depending from claim 4.
In claim 6, applicant claims the implant unit includes a buffering member.  As indicated above, a buffering member is being interpreted under 35 U.S.C. 112(f), and as described in relation to claim 1, the limitations fails to be adequately described in the original disclosure.  Therefore, claim 6 fails the written description requirement.
Claims 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for depending from claim 6.
In claim 13, applicant claims “a buffering member” and “a driving part”.  As outlined above, both limitations are being interpreted under 35 U.S.C. 112(f).  For reasons detailed in the rejection of claim 1 above, “a buffering member” is not adequately described in the specification.  For reasons detailed in the rejection of claim 1 above, “a buffering member” is not adequately described in the specification.  Similarly, for reasons detailed in the rejection of claim 2 above, “a driving part” is not adequately described in the specification.  Therefore, claim 13 fails the written description requirement.
Claims 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for depending from claim 13.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, applicant claims “an implant unit configured to pass through the nozzle to implant an embedded follicle into target skin”.  [0014] discloses the implant unit as comprising a housing, a hollow needle having a slit, and a buffering member.  As indicated above, “a buffering member” is interpreted under 35 U.S.C. 112(f) for claim 6.  By being disclosed as a part of the implant unit and claimed as part of the implant unit in claim 6, the buffering member is inherently part of claim 1, and claim 1 must consider the interpretation of “a buffering member” in the claim analysis.  The buffering member is identified as element 123 and is disclosed as causing the needle to return to its original position in [0063], but no further description is given for the buffering member.  One having ordinary skill in the art may interpret the element 123 as a spring, a shape memory wire, an inflatable balloon, or another feature entirely, but any interpretation would be a mere assumption and the scope of the limitation is unclear.  One cannot reasonably conclude any particular structure for the buffering member, and thus, cannot reasonably conclude any particular structure for the implant unit.  Therefore, the scope of claim 1 is indefinite.
	Claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to particular point out and distinctly claim the subject matter due to depending from claim 1.
	In claim 2, applicant claims “a driving part configured to drive and control the cartridge and the push rod”.  [0046] discloses the driving part as comprising “a first location adjusting unit 151, a second location adjusting unit 152, and a controller 153”.  As indicated above, each of “a first location adjusting unit”, “a second location adjusting unit”, and “a controller” are being interpreted under 35 U.S.C. 112(f) for claim 4.  By being disclosed as comprising the driving part and claimed as part of the driving part in claim 4, the features are inherently part of claim 2, and claim 2 must consider the interpretation of each 
	Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), seccond paragraph, as failing to particular point out and distinctly claim the subject matter due to depending from claim 2.
	In claim 4, applicant claims the driving part includes a first location adjusting unit, a second location adjusting unit, and a controller.  As indicated above, each of the limitations is being interpreted under 35 U.S.C. 112(f), and as described in relation to claim 2, each of the limitations is failed to be adequately described in the original disclosure, rendering the scope of the limitations unclear.  Therefore, the scope of claim 4 is indefinite.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to particular point out and distinctly claim the subject matter due to depending from claim 4.
In claim 6, applicant claims the implant unit includes a buffering member.  As indicated above, a buffering member is being interpreted under 35 U.S.C. 112(f), and as described in relation to claim 1, the limitations fails to be adequately described in the original disclosure, rendering the scope of the limitations unclear.  Therefore, the scope of claim 6 is indefinte.
Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to particular point out and distinctly claim the subject matter due to depending from claim 6.
In claim 13, applicant claims “a buffering member” and “a driving part”.  As outlined above, both limitations are being interpreted under 35 U.S.C. 112(f).  For reasons detailed in the rejection of claim 1 above, “a buffering member” is not adequately described in the specification.  For reasons detailed in the rejection of claim 1 above, “a buffering member” is not adequately described in the specification.  Similarly, for reasons detailed in the rejection of claim 2 above, “a driving part” is not 
Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to particular point out and distinctly claim the subject matter due to depending from claim 13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (“Kim” US 20160045223).  It is noted that all claims are rejected as best understood by the examiner in light of the 112(a) and 112(b) rejections above.
	Regarding claims 1-3, 10, and 11, Kim discloses an automatic hair implant apparatus comprising:
	(claim 1) a cylinder (10) including a nozzle at an exit side (nozzle being the portion defining the passage 15), and having a supporting part partially opened on a path (the walls forming the engagement area for receiving the cartridge 20);
	an implant unit (30) configured to pass through the nozzle to implant an embedded follicle into target skin (An implant unit is being interpreted under 35 U.S.C. 112(f), and applicant discloses the implant unit as comprising a housing, a hollow needle having a slit, and a buffering member in [0014].  
	a cartridge disposed on the supporting part of the cylinder, and configured to sequentially replace the implant unit (20); and
	a push rod configured to guide the implant unit to the nozzle and return to its original position when the follicle is implanted into the target skin (50);
	(claim 2) further comprising a driving part configured to drive and control the cartridge and push rod (A driving part is being interpreted under 35 U.S.C. 112(f), and applicant discloses the implant unit as comprising a first location adjusting unit, a second location adjusting unit, and a controller in [0046].  Kim discloses part 40 for controlling the cartridge and part 60 for controlling the push rod, thus teaching an equivalent first location adjusting unit and second location adjust unit.  Though Kim does not clearly disclose a controller, Kim discloses features for controlling the cartridge and push rod as required.  The driving part 40 + 60 of Kim is considered to functionally equivalent to the driving part under 35 U.S.C. 112(f).);
	(claim 3) wherein the driving part reciprocally moves the cartridge in a width direction of the cylinder (see Figs. 6A-F and 12A-F);
	the implant unit and the push rod are collinearly disposed whenever the cartridge moves at a predetermined interval (see Figs. 6B-E and 12B-E); and
	the push rod is returned to its original position when the push rod guides the implant unit to the nozzle and thus the follicle embedded in the implant unit is implanted into the target skin for a predetermined time (see Figs. 6A-F and 12A-F);
	(claim 10) wherein the cartridge is formed in a plate shape and moves in a serial manner (see Figs. 9A-E); and
claim 11) wherein the cartridge is formed in a cylindrical shape and moves in a circular motion (see Figs. 3A-D).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 2, and further in view of Costanzo (US 5873888).
	Regarding claim 4, Kim discloses the automatic hair implant apparatus of claim 2, wherein the driving part includes a first location adjusting unit to reciprocally move the cartridge in a width direction of the cylinder on the supporting part (First location adjusting unit is being interpreted under 35 U.S.C. 112(f), but fails to disclose structure.  First location adjusting unit 40 of Kim is disclosed as reciprocally moving the cartridge in a width direction of the cylinder on the supporting part as shown in Figs. 6B-E 
	but Kim fails to explicitly disclose a control configured to control the first location adjusting unit and the second location adjust unit.
	However, Costanzo discloses a similar hair transplantation device including a cartridge (10) and a push rod (70), wherein a controller (42) controls the cartridge and push rod (Controller is being interpreted under 35 U.S.C. 112(f).  Applicant fails to provide any structure or guidance on the controller.  Therefore, examiner maintains the controller 21 of Costanzo is a structural equivalent to any structure for controlling a cartridge and a push rod as required by the claim.).
	It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the controller 42 as taught by Costanzo with the device of Kim because Kim discloses the first and second location adjusting units 40 and 60 functioning as claims, but merely fails to explicitly disclose a controller.  The motivation would have been to provide a known controlling means for activating the first and second location adjusting units, as the first and second location adjusting units of Kim cannot activate on their own accord, thus necessitating the presence of a controller.
	Regarding claim 5, Kim in view of Costanzo discloses the device of claim 4, Costanzo further disclosing wherein the controller is provided so that the implant unit and the push rod are collinearly disposed whenever the cartridge moves at the predetermined interval through the first location adjusting unit (see Figs. 6B-E and 12B-E) and the push rod is returned to its original position when the push rod guides the implant unit to the nozzle through the second location adjusting unit (see Figs. 6B-E and 12B-
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771